Case 2:16-cv-13083-LJM-RSW ECF No. 15 filed 11/26/18   PageID.2427   Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MELVIN WOFFORD,

      Petitioner,
                                           CASE NO. 2:16-cv-13083
v.
                                           HON. LAURIE J. MICHELSON
JEFFREY WOODS,
                                           MAG. R. STEVEN WHALEN
      Respondent.
                                   /

                          NOTICE OF APPEAL

     Notice is hereby given that Jeffrey Woods, Respondent, in the above

named case, hereby appeals to the United States Court of Appeals for the

Sixth Circuit from the Opinion & Order/Judgment entered in this action

on November 05, 2018.

                                        Respectfully submitted,

                                        Bill Schuette
                                        Attorney General

                                        s/John S. Pallas

                                        Assistant Attorney General
                                        Appellate Division
                                        P.O. Box 30217
                                        Lansing, MI 48909
                                        (517) 373-4875
                                        Pallasj@michigan.gov
Dated: November 26, 2018                P42512
Case 2:16-cv-13083-LJM-RSW ECF No. 15 filed 11/26/18      PageID.2428   Page 2 of 2



                           Certificate of Service


     I hereby certify that on November 26, 2018, I electronically filed the

foregoing papers with the Clerk of the Court using the ECF system which

will send notification of such filing to the following:

     HONORABLE LAURIE J. MICHELSON
     MAGISTRATE R. STEVEN WHALEN
     COLLEEN P. FITZHARRIS, ATTORNEY FOR PETITIONER


                                           Bill Schuette
                                           Attorney General

                                           s/John S. Pallas

                                           Assistant Attorney General
                                           Appellate Division
                                           P.O. Box 30217
                                           Lansing, MI 48909
                                           (517) 373-4875
                                           Pallasj@michigan.gov
                                           P42512




                                       2
